      Case 2:19-cv-01487-JAM-DB Document 34 Filed 09/11/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

10

11 DONALD CATHERINE,                                            CASE NO.: 2:19-CV-01487-JAM-DB

12                             Plaintiff,                       ORDER ADOPTING THE
                                                                MAGISTRATE’S FINDINGS AND
13                 v.                                           RECOMMENDATIONS AND
                                                                DISMISSING ACTION WITH
14 WELLS FARGO BANK, N.A.,                                      PREJUDICE

15                             Defendant.

16

17

18

19

20

21                 On April 27, 2020, the Magistrate Judge issued findings and recommendations to grant
22 defendant Wells Fargo’s motion to dismiss the First Amended Complaint in full, without leave to

23 amend. (Doc. 17.)

24                 Rather than filing objections to the findings and recommendations, plaintiff retained
25 counsel and filed a motion for leave to file a Second Amended Complaint on June 19, 2020.

26 (Doc. 22.) Opposition and reply papers were filed with respect to this motion, and the Court

27 took the matter under submission. On September 9, 2020, the Court issued an order denying

28 plaintiff’s motion for leave to file a Second Amended Complaint. (Doc. 31.)

     94000/HR1402/02518970-1                                                  CASE NO.: 2:19-CV-01487-JAM-DB
                                                            1               [PROPOSED] ORDER OF DISMISSAL
      Case 2:19-cv-01487-JAM-DB Document 34 Filed 09/11/20 Page 2 of 3


 1                 ACCORDINGLY, IT IS HEREBY ORDERED THAT:
 2                 1.          The findings and recommendations issued by the Magistrate Judge (Doc. 17) are
 3                             ADOPTED IN FULL;
 4                 2.          Defendant Wells Fargo’s motion to dismiss each claim in the First Amended
 5                             Complaint is GRANTED WITHOUT LEAVE TO AMEND;
 6                 3.          Each claim in plaintiff’s First Amended Complaint is DISMISSED WITH
 7                             PREJUDICE;
 8                 4.          The Clerk of the Court is directed to CLOSE this case.
 9 IT IS SO ORDERED.

10

11 Dated: 9/11/2020                                        /s/ John A. Mendez_______________________
                                                           JOHN A. MENDEZ
12                                                         UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     94000/HR1402/02518970-1                                                     CASE NO.: 2:19-CV-01487-JAM-DB
                                                               2               [PROPOSED] ORDER OF DISMISSAL
     Case 2:19-cv-01487-JAM-DB Document 34 Filed 09/11/20 Page 3 of 3


 1                                         CERTIFICATE OF SERVICE
 2        I, the undersigned, declare that I am over the age of 18 and am not a party to this action.
   I am employed in the City of Pasadena, California; my business address is Anglin Flewelling &
 3
   Rasmussen LLP, 301 N. Lake Avenue, Suite 1100, Pasadena, California 91101-4158.
 4
          On the date below, I served a copy of the foregoing document entitled:
 5
         [PROPOSED] ORDER ADOPTING THE MAGISTRATE’S FINDINGS AND
 6        RECOMMENDATIONS AND DISMISSING ACTION WITH PREJUDICE

 7 on the interested parties in said case as follows:

 8
                               Served Electronically Via the Court’s CM/ECF System:
 9
                                               Attorneys for Plaintiff
10
                                              Christopher J. Fry, Esq.
11                                         FRY LAW CORPORATION
                                             980 9th Street, 16th Floor
12                                         Sacramento, California 95814
                                            Telephone: (916) 291-0700
13
                                            Facsimile: (916) 848-0256
14                                         Email: cfry@frylawcorp.com

15         I declare under penalty of perjury under the laws of the United States of America that
   the foregoing is true and correct. I declare that I am employed in the office of a member of the
16 Bar of this Court, at whose direction the service was made. This declaration is executed in
   Pasadena, California on September 10, 2020.
17

18                 Marianne Mantoen                                      /s/ Marianne Mantoen
19                 (Type or Print Name)                                   (Signature of Declarant)

20

21

22

23

24

25

26

27

28

     94000/HR1402/02518970-1                                                CASE NO.: 2:19-CV-01487-JAM-DB
                                                                                  CERTIFICATE OF SERVICE
